Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of           
(the “Effective Date”), among Sun BioPharma, Inc., a Delaware corporation (the
“Company”), and each investor named on the signature pages hereto (each,
including its successors and assigns, an “Investor” and collectively the
“Investors”).

 

WHEREAS, pursuant to an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to sell to the
Investors, and the Investors, severally and not jointly, desire to purchase from
the Company an aggregate of (a) $       original principal amount of convertible
promissory notes (the “Notes”), and (b) warrants (the “Warrants”) to purchase up
to      shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”), in the amounts set forth on such Investor’s signature page, in
each case on the terms and subject to the conditions set forth in this
Agreement. The Notes and Warrants are collectively referred to in this Agreement
as the “Securities.”

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

 

ARTICLE I
PURCHASE COMMITMENT FOR NOTES AND WARRANTS

 

1.1     Purchase Commitment. The Company agrees to issue and sell to each
Investor, and each Investor agrees, severally and not jointly, to purchase from
the Company a Note having the original principal amount and a Warrant to
purchase the number of shares of Common Stock set forth on such Investor’s
signature page for the aggregate purchase price set forth thereon (the “Purchase
Price”).

 

1.2     Closing Date. The Closing will take place at 3:05 p.m., Central Time, on
December 31, 2018, or at another date or time agreed upon by the parties to this
Agreement (the “Closing Date”). The Closing will be held at the offices of
Faegre Baker Daniels LLP in Minneapolis, Minnesota, or at such other place as
the parties agree.

 

ARTICLE II
DELIVERIES

 

2.1     Investors’ Deliveries. Each Investor has delivered or caused to be
delivered to the Company at or prior to the Closing the Purchase Price for the
Securities to be purchased by such Investor as set forth on such Investor’s
signature page hereto by wire transfer of immediately available funds to the
Company’s bank account pursuant to the wire instructions set forth on Exhibit C,
or such other means as Investor and Company agree.

 

2.2     Company’s Deliveries. Promptly on or after the Effective Date, the
Company will deliver or cause the delivery to each of the Investors evidence of
the issuance of the Securities being issued and sold to such Investor, which
will take the form of a duly executed Note in substantially the form attached
hereteo as Exhibit A and a duly executed Warrant in substantially the form
attached hereto as Exhibit B. Such Notes, Warrants and this Agreement, are
collectively referred to herein as the “Transaction Documents.”

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY

 

The Company hereby represents and warrants to each Investor that, as of the
Effective Date, except as set forth in the Company SEC Documents (as defined in
Section 3.5) the following representations are true and complete (except as
otherwise indicated):

 

3.1     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and its assets and conduct its business as currently
conducted. The Company is not in violation of its Restated Certificate of
Incorporation or the Company’s Amended and Restated Bylaws (the “Charter
Documents”). The Company, including each of its subsidiaries, has full power and
authority to own, operate and occupy its properties and to conduct its business
as presently conducted and is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its or its subsidiaries’ business, financial
condition, properties, operations or assets or its ability to perform its
obligations under this Agreement (a “Material Adverse Effect”).

 

3.2     Capitalization and Voting Rights. As of the Effective Date, the Company
is authorized to issue 100,000,000 shares of Common Stock, of which 5,077,483
shares are issued and outstanding, and 10,000,000 shares of preferred stock,
none of which are issued or outstanding, nor have any of the terms or
preferences thereof been designated. All issued and outstanding shares of Common
Stock of the Company have been validly issued, fully paid and nonassessable.
Except as set forth herein or in the Company SEC Documents, there are no
(i) outstanding rights (including, without limitation, preemptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any unissued shares of capital stock or other equity interest in the
Company, or any contract, commitment, agreement, understanding or arrangement of
any kind to which the Company or any subsidiary is a party and relating to the
issuance or sale of any capital stock or convertible or exchangeable security of
the Company or any subsidiary, other than options to purchase up to 294,360 and
793,800 shares of Common Stock granted to directors, employees and service
providers of the Company pursuant to its 2011 Stock Option Plan and 2016 Omnibus
Incentive Plan, respectively, existing warrants to purchase up to 1,265,979
shares of Common Stock and an estimated 2,222 shares of Common Stock issuable
upon conversion of outstanding indebtedness; or (ii) obligations of the Company
to purchase redeem or otherwise acquire any of its outstanding capital stock or
any interest therein or to pay any dividend or make any other distribution in
respect thereof. Except as disclosed in the Company SEC Documents, there are no
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Securities or the shares of Common Stock to be issued upon
conversion of the Notes (the “Note Shares”) and exercise of the Warrants (the
“Warrant Shares”). Except as disclosed in the Company SEC Documents and as
otherwise required by law, there are no restrictions upon the voting or transfer
of any of the shares of capital stock of the Company pursuant to the Charter
Documents or other governing documents or any agreement or other instruments to
which the Company is a party or by which the Company is bound. The Company does
not have outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

 

3.3     Authorization; Enforceability. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement has been taken. The
Company has the requisite corporate power to enter into this Agreement and carry
out and perform its obligations under the terms of this Agreement. The Company
has the requisite corporate power to issue and sell the Securities. This
Agreement has been duly authorized, executed and delivered by the Company and,
upon due execution and delivery by the Investors, this Agreement will be a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

 

2

--------------------------------------------------------------------------------

 

 

3.4      No Conflict; Governmental Consents.

 

(a)     The execution and delivery by the Company of the Transaction Documents,
the issuance and sale of the Securities (including, when issued, the Warrant
Shares) and the consummation of the other transactions contemplated hereby or
thereby do not and will not (i) result in the violation of any law, statute,
rule, regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound including, without
limitation, all foreign, federal, state and local laws applicable to its
business and all such laws that affect the environment, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect,
(ii) conflict with or violate any provision of the Charter Documents, and (iii)
conflict with, or result in a material breach or violation of, any of the terms
or provisions of, or constitute (with or without due notice or lapse of time or
both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
is a party or is bound or to which its properties or assets is subject, nor
result in the creation or imposition of any encumbrances upon any of its
properties or assets, except in each case as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

(b)     No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of this
Agreement by the Company and the valid issuance or sale of the Securities
(including, when issued, the Warrant Shares) by the Company pursuant to this
Agreement, other than such as have been made or obtained and that remain in full
force and effect, and except for post-sale filings as may be required to be made
with the SEC, Financial Industry Regulatory Authority (“FINRA”) and with any
state or foreign blue sky or securities regulatory authority, all of which will
be filed on a timely basis.

 

3.5      SEC Filings; Financial Statements. The consolidated financial
statements contained in each report, registration statement and definitive proxy
statement filed by the Company with the Securities and Exchange Commission (the
“SEC,” and the documents, the “Company SEC Documents”): (i) complied as to form
in all material respects with the published rules and regulations of the SEC
applicable thereto and were timely filed; (ii) the information contained therein
as of the respective dates thereof did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (iii) were prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods covered (“GAAP”), except as may be indicated in the notes
to such financial statements and (in the case of unaudited statements) as
permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (iv) fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations cash flows and the changes in stockholders’
equity of the Company and its subsidiaries for the periods covered thereby.
Except as set forth in the financial statements included in the Company SEC
Documents, neither the Company nor its subsidiaries has any liabilities,
contingent or otherwise, other than liabilities incurred in the ordinary course
of business subsequent to the fiscal year or quarter covered by the Company’s
most recent filed periodic report on Form 10-K or Form 10-Q (the “Last Reported
Period”), and liabilities of the type not required under generally accepted
accounting principles to be reflected in such financial statements. Such
liabilities incurred subsequent to the Last Reported Period, are not, in the
aggregate, material to the financial condition or operating results of the
Company and its subsidiaries, taken as a whole.

 

3

--------------------------------------------------------------------------------

 

 

3.6      Disclosure Controls and Internal Controls.

 

(a)     The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that are (i) are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; and (ii) provide for the periodic evaluation of
the effectiveness of such disclosure controls and procedures as of the end of
the period covered by the Company’s most recent annual or quarterly report filed
with the SEC.

 

(b)     The Company maintains a systems of internal accounting controls
sufficient to provide reasonable assurance that (a) transactions are executed in
accordance with management’s general or specific authorizations;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (c)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the Company SEC
Documents, the Company is not aware of (i) any significant deficiency in the
design or operation of internal controls that could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls.

 

3.7      Licenses; Permits. Except as set forth in the Company SEC Documents,
the Company has sufficient licenses, permits and other governmental
authorizations required for the conduct of its business or ownership of
properties and is in compliance therewith, except to the extent the failure to
comply would not result in a Material Adverse Effect. The Company possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as described in the Company SEC Documents, except where the failure to possess
such permits could not reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and the Company has not received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

3.8     Litigation. Except as set forth in the Company SEC Documents, there is
no action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company. Neither the Company nor any
subsidiary is subject to any injunction, judgment, decree or order of any court,
regulatory body, arbitral panel, administrative agency or other government body.

 

3.9      Contracts. Except for matters described in the Company SEC Documents
that are not reasonably likely to have a Material Adverse Effect and those
contracts that are substantially or fully performed or expired by their terms,
the contracts listed as exhibits to or described in the Company SEC Documents
that are material to the Company or any of its subsidiaries and all amendments
thereto, are in full force and effect on the date hereof, and, except for
Company payment obligations thereunder, neither the Company nor, to the Company’
knowledge, any other party to such contracts is in material breach of or default
under any of such contracts. The Company has no contracts or agreements that
would constitute a material contract as such term is defined in Item 601(b) of
Regulation S-K, except for such contracts or agreements that are filed as
exhibits to or described in the Company SEC Documents.

 

3.10    Intellectual Property.

 

(a)     The Company has ownership or license or legal right to use all patent,
copyright, trade secret, know-how trademark, trade name customer lists, designs,
manufacturing or other processes, computer software, systems, data compilation,
research results or other proprietary rights used in the business of the Company
(collectively “Intellectual Property”). All of such patents, registered
trademarks and registered copyrights have been duly registered in, filed in or
issued by the United States Patent and Trademark Office, the United States
Register of Copyrights or the corresponding offices of other jurisdictions and
have been maintained and renewed in accordance with all applicable provisions of
law and administrative regulations in the United States and all such
jurisdictions.

 

4

--------------------------------------------------------------------------------

 

 

(b)     The Company believes it has taken all reasonable steps required in
accordance with sound business practice and business judgment to establish and
preserve its and its subsidiaries ownership of all material Intellectual
Property with respect to their products and technology.

 

(c)     To the knowledge of the Company, the present business, activities and
products of the Company and its subsidiaries do not infringe any intellectual
property rights of any other person, except where such infringement would not
have a Material Adverse Effect. No proceeding charging the Company with
infringement of any adversely held Intellectual Property has been filed to the
knowledge of the Company.

 

(d)     No proceedings have been instituted or pending or, to the knowledge of
the Company, threatened, which challenge the rights of the Company to the use of
the Intellectual Property. The Company has the right to use, free and clear of
material claims or rights of other persons, all of its customer lists, designs,
computer software, systems, data compilations, and other information that are
required for its products or its business as presently conducted. Neither the
Company nor any subsidiary is making unauthorized use of any confidential
information or trade secrets of any person. The activities of any of the
employees on behalf of the Company or of any subsidiary do not violate any
agreements or arrangements between such employees and third parties are related
to confidential information or trade secrets of third parties or that restrict
any such employee’s engagement in business activity of any nature.

 

(e)     Except as described in the Company SEC Documents, all licenses or other
agreements under which (i) the Company or any subsidiary employs rights in
Intellectual Property, or (ii) the Company or any subsidiary has granted rights
to others in Intellectual Property owned or licensed by the Company or any
subsidiary are in full force and effect, and there is no default (and there
exists no condition which, with the passage of time or otherwise, would
constitute a default by the Company or such subsidiary) by the Company or any
subsidiary with respect thereto.

 

3.11     Employees. The Company is not a party to any collective bargaining
agreement and does not employ any member of a union. The Company believes that
its relations with its employees are good. Except as previously disclosed in the
Company SEC Documents, no executive officer of the Company (as defined in Rule
501(f) of the Securities Act) has retired, resigned or been terminated from that
position or otherwise terminate such officer’s employment with the Company. No
executive officer of the Company, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters. The Company is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

3.12    Obligations to Related Parties. To the knowledge of the Company, except
for matters described in the Company SEC Documents, no transaction has occurred
between or among the Company or any of its affiliates (including, without
limitation, any of its subsidiaries), officers or directors or any affiliate or
affiliates of any such affiliate officer or director that with the passage of
time will be required to be disclosed pursuant to Section 13, 14 or 15(d) of the
Exchange Act.

 

5

--------------------------------------------------------------------------------

 

 

3.13     No Material Changes. Except as disclosed in the Company SEC Documents,
since the last day of the Last Reported Period, there has been no material
adverse change in the assets, liabilities, business, properties, operations,
financial condition or results of operations of the Company and its
subsidiaries, taken as a whole. Since last day of the Last Reported Period, the
Company has not declared or paid any dividend or distribution or its capital
stock.

 

3.14     No General Solicitation or Advertising. None of the Company, any of its
affiliates, and any person acting on their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the
Securities.

 

3.15     No Integrated Offering. Assuming the accuracy of the Investors
representations and warranties set forth in Article IV hereunder, none of the
Company, any of its affiliates, and any person acting on its behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.

 

3.16     Application of Takeover Protections. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Charter Documents or the laws of its state of
incorporation that is or could become applicable to an Investor as a result of
an Investor and the Company fulfilling their obligations or exercising their
rights under this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Investor’s ownership of the Securities.

 

3.17     Registration Rights. Except as disclosed in the Company SEC Documents
and as set forth in this Agreement, no person has any right to cause the Company
register under the Securities Act any securities of the Company.

 

3.18     Trading Matters. Our common stock is quoted on the OTCQB Venture Market
operated by OTC Markets Group, Inc. (“OTCQB”) under the ticker symbol “SNBP.”
The Company has not taken any action designed to, or which to its knowledge is
likely to have the effect of, preclude, or otherwise jeopardize, the eligibility
of the Common Stock for quotation on the over-the-counter markets. The Company
does not have any reasonable basis to believe that the Common Stock is the
subject of removal from the OTCQB Venture Market or suspension of quotation or
eligibility for quotation on the over-the-counter markets (or hearings or any
similar process related thereto).

 

3.19     Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder.

 

3.20     No Broker Fees. The Company has not engaged any brokers, finders, or
agents, and the Company has not incurred, and neither the Company nor any
Investor will incur, directly or indirectly, as a result of any action taken by
the Company, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTORS

 

Each Investor, for itself and for no other Investor, hereby represents, warrants
and covenants to the Company as follows as of the date Effective Date:

 

4.1     Organization; Authority. Such Investor is either an individual or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by such Investor of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such
Investor. Each Transaction Document to which it is a party has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except:
(a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law. The Investor has all requisite
authority (and in the case of an individual, the capacity) to purchase the
Securities, enter into this Agreement and to perform all the obligations
required to be performed by the Investor hereunder, and such purchase will not
contravene any law, rule, regulation or order binding on the Investor or any
investment guideline or restriction applicable to the Investor.

 

4.2    Investor Status. Such Investor is an “accredited investor” as such term
is defined in Rule 501(a) of the rules and regulations promulgated under the
Securities Act. The Investor agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Securities. The Investor acknowledges that the Investor
has completed the signature page to this Agreement and that the information
contained therein is complete and accurate as of the Effective Date and does not
contain any misrepresentation or material omission.

 

4.3     Residency. Such Investor is a resident of or organized under the laws of
the state set forth beneath such Investor’s name on the signature page attached
hereto, and its principal place of operations, if any, is in the state set forth
beneath such Investor’s name on the signature page attached hereto.

 

4.4     Experience of Investor; Due Diligence. Such Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities. Such
Investor has, in connection with its decision to purchase the Securities, relied
only upon the representations and warranties contained herein and the
information contained in the Company SEC Documents. Further, such Investor has
had such opportunity to obtain additional information and to ask questions of,
and receive answers from, the Company, concerning the terms and conditions of
the investment and the business and affairs of the Company, as the Investor
considers necessary in order to form an investment decision.

 

4.5     Prior Pre-Existing Relationship; No General Solicitation or Advertising.
Such Investor hereby represents that (a) such Investor was contacted regarding
the sale of the Securities by the Company (or another person whom such Investor
believed to be an authorized agent or representative thereof) with whom such
Investor had a prior substantial pre-existing relationship and (b) such Investor
did not learn of the offering of the Securities by means of any form of general
solicitation or general advertising, and in connection therewith, such Investor
did not (i) receive or review any advertisement, article, notice or other
communication published in a newspaper or magazine or similar media or broadcast
over television or radio, whether closed circuit, or generally available; or
(ii) attend any seminar meeting or industry investor conference whose attendees
were invited by any general solicitation or general advertising.

 

7

--------------------------------------------------------------------------------

 

 

4.6      Transfer Restrictions; Legends. Such Investor hereby acknowledges that
the sale of the Securities hereunder have not been reviewed by the SEC nor any
state regulatory authority since the transactions contemplated hereunder are
intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Section 4(a)(2) of the Securities Act and Rule
506(b) of Regulation D. Such Investor understands that the Securities are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Securities unless they are registered under
the Securities Act and under any applicable state securities or “blue sky” laws
or unless an exemption from such registration is available. Such Investor hereby
consents to the placement of a legend on any certificate or other document
evidencing the Securities (including, when issued, the Warrant Shares), that
such securities have not been registered under the Securities Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement. Such Investor
is aware that each certificate representing the Securities will be endorsed with
the following legend until the earlier of (1) in the case of the Shares and
Warrant Shares, such date as the Shares or Warrant Shares, as the case may be,
have been registered for resale by the Investor or (2) the date the Shares, the
Warrants or the Warrant Shares, as the case may be, are eligible for sale under
Rule 144 under the Securities Act:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

4.7      Investment Intent. Such Investor hereby represents that such Investor
is purchasing the Securities for such Investor’s own account for investment and
not with a view toward the resale or distribution to others; provided, however,
that nothing contained herein shall constitute an agreement by such Investor to
hold the Securities for any particular length of time and the Company
acknowledges that such Investor shall at all times retain the right to dispose
of its property as it may determine in its sole discretion, subject to any
restrictions imposed by applicable law. Such Investor, if an entity, further
represents that it was not formed for the purpose of purchasing the Securities.

 

4.8      No Investment, Tax or Legal Advice. Each Investor understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Each Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

 

8

--------------------------------------------------------------------------------

 

 

4.9     No Public Disclosures. Such Investor hereby agrees not to issue any
public statement with respect to the transactions contemplated by this
Agreement, such Investor’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company, without the
Company’s prior written consent, except such disclosures as may be required
under applicable law.

 

4.10    Confidentiality; Non-Public Information. Such Investor hereby
acknowledges that certain of the information contained in the Transaction
Documents or otherwise made available to such Investor may be confidential and
non-public and agrees that the portion of such information that is confidential
shall be kept in confidence by such Investor and neither used by such Investor
for such Investor’s personal benefit (other than in connection with the terms of
this Agreement) nor disclosed to any third party for any reason; provided,
however, that (a) such Investor may disclose such information to its affiliates
and advisors who may have a need for such information in connection with
providing advice to such Investor with respect to its investment in the Company
so long as such affiliates and advisors have an obligation of confidentiality,
and (b) this obligation shall not apply to any such information that (i) is part
of the public knowledge or literature and readily accessible at the date hereof,
(ii) becomes part of the public knowledge or literature and readily accessible
by publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company). Such Investor hereby
acknowledges that certain information concerning the matters that are the
subject matter of this Agreement may constitute material non-public information
under U.S. federal securities laws, and that U.S. federal securities laws
prohibit any person who has received material non-public information relating to
the Company from purchasing or selling securities of the Company, or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of the Company. Accordingly, until such time as any material non-public
information that has been received by the Investor has been adequately
disseminated to the public, such Investor agrees that such Investor will not
purchase or sell any securities of the Company on any trading market or
otherwise or communicate such information to any other person.

 

4.11    Short Sales and Confidentiality Prior to Date Hereof. Other than the
transaction contemplated hereunder, such Investor hereby represents that such
Investor has not, directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with such Investor, executed any disposition,
including Short Sales (as such term is defined in Rule 200 of Regulation SHO
under the Exchange Act), in the securities of the Company during the period
commencing from the time that such Investor first received written or oral
notice of the transactions contemplated by this Agreement from the Company or
any other person setting forth the material terms of the transactions
contemplated hereunder or this Agreement until the date hereof. Such Investor
shall not, and shall cause its affiliates not to, engage, directly or
indirectly, in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as such term is defined in Rule 200 of
Regulation SHO under the Exchange Act) during the period from the date hereof
until such time as (a) the transactions contemplated by this Agreement are first
publicly announced or (b) this Agreement is terminated. Notwithstanding the
foregoing, in the case of an Investor that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Investor’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Investor’s assets, the representations and covenants set forth in this
Section 4.11 shall only apply with respect to the portion of assets managed by
the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other persons party to this
Agreement, such Investor has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

9

--------------------------------------------------------------------------------

 

 

4.12    No Broker Fees. The Investor has not engaged any brokers, finders, or
agents, and the Investor has not incurred, and neither the Investor nor the
Company will incur, directly or indirectly, as a result of any action taken by
the Investor, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement.

 

ARTICLE V
COVENANTS

 

5.1     Reservation of Shares. The Company shall, at all times, reserve for
issuance out of its authorized and unissued shares of Common Stock, such number
of shares of Common Stock as can reasonably be anticipated to be required for
issuance under this Agreement.

 

5.2     Financial Information. In the event the Company is no longer subject to
the reporting requirements of the Exchange Act, the Company will deliver to the
Investors within 45 days after the end of each fiscal quarter other than the
Company’s fourth fiscal quarter and 90 days after the end of the Company’s
fiscal year, the financial statements of the Company, prepared in accordance
with United States generally accepted accounting principles (subject to the
absence of footnotes and normal year-end adjustments for quarterly financial
statements), consistently applied, and audited by the Company’s independent
public accountants in the case of year-end financial statements.

 

5.3     Corporate Existence. The Company will maintain its corporate existence
in good standing. The Company will use commercially reasonable efforts to
conduct its business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, including,
without limitation, all applicable local, state and federal environmental laws
and regulations, except where the failure to comply with such laws, rules and
regulations would not have a Material Adverse Effect.

 

5.4     Compliance. Each Investor agrees to comply with all applicable laws and
regulations in effect in any jurisdiction in which the Investor purchases or
sells Securities and obtain any consent, approval or permission required for
such purchases or sales under the laws and regulations of any jurisdiction to
which the Investor is subject or in which the Investor makes such purchases or
sales, and the Company shall have no responsibility therefor.

 

ARTICLE VI
REGISTRATION

 

6.1      Registrable Securities. For purposes of this Article VI, “Registrable
Securities” means all shares of Common Stock issuable pursuant to (a) the
conversion of the Notes or any other convertible promissory notes issued by the
Company in a form substantially similar to Exhibit A on or before January 31,
2019 (collectively, “Series Notes”) and (b) the exercise of the Warrants or any
other warrants to purchase Common Stock, in each case issued by the Company in
connection with the issuance of any Series Notes.

 

10

--------------------------------------------------------------------------------

 

 

6.2      Demand Registration.

 

(a)     Prior to the earlier of (a) the date on which all Registrable Securities
may be sold without registration and without restriction or in accordance with
Rule 144 in a single transaction and (b) the three-year anniversary of the
Effective Date, holders of at least 75% of the Registrable Securities then
outstanding may request, in writing, registration under the Securities Act of
all or any portion of the Registrable Securities that equals or exceeds 75% of
the then outstanding Registrable Securities pursuant to a Registration
Statement. The Company, in its sole discretion, may prepare a registration
statement on a Form S-1 or any equivalent or successor form thereto (a
“Long-Form Registration”), or on Form S-3 or any equivalent or successor form
thereto (a “Short-Form Registration” and, collectively with any Long-Form
Registration, a “Demand Registration”). Such request for a Demand Registration
must specify the number of Registrable Securities requested to be included in
the Demand Registration. Upon receipt of any such request, the Company will
promptly (but in no event later than 20 days following receipt thereof) deliver
notice of such request to all other holders of Registrable Securities who will
then have 10 days from the date such notice is given to notify the Company in
writing of their desire to be included in such registration. The Company will
prepare and file with (or confidentially submit to) the SEC a Registration
Statement covering all of the Registrable Securities that the holders thereof
have requested to be included pursuant to such Demand Registration within 60
days after the date on which the initial request is given and will use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective by the SEC as soon as practicable thereafter, subject to
compliance with review by the SEC. The Company is not required seek
effectiveness of a Demand Registration more than once for the holders of
Registrable Securities as a group; provided, that a Registration Statement will
not count as a Demand Registration requested under this Section 6.2(a) unless
and until it has become effective.

 

(b)     The Company will select the investment banking firm or firms to act as
the managing underwriter or underwriters in connection with the Demand
Registration; provided, that such selection will be subject to the consent of
the Investors holding at least a majority of the Registrable Securities
initiating the Demand Registration, which consent shall not be unreasonably
withheld or delayed. The Company will bear all fees and expenses attendant to
the registration of the Registrable Securities requested to be included in the
Demand Registration pursuant to this Section 6.1, but the Investors will pay any
and all underwriting commissions and the expenses of any legal counsel selected
by the Investors to represent them in connection with the sale of the
Registrable Securities.

 

(c)     The Company is not obligated to seek effectiveness of any Long-Form
Registration within 90 days after the effective date of a previous Registration
Statement or filing of a supplement for the purpose of effecting an offering
pursuant to Rule 415 under the Securities Act (a “Shelf Takedown”). The Company
may postpone for up to 90 days the filing or effectiveness of a Registration
Statement or Shelf Takedown for a Demand Registration if the Board determines in
its reasonable good faith judgment that such Demand Registration would (i)
materially interfere with a significant acquisition, corporate organization,
financing, securities offering or other similar transaction involving the
Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act; provided, that in such event the holders of at all of the
Registrable Securities initiating such Demand Registration will be entitled to
withdraw such request and, if such request for a Demand Registration is
withdrawn, such Demand Registration will not count as the permitted Demand
Registration hereunder.

 

(d)     If the managing underwriter of the requested Demand Registration advises
the Company, in writing, that in its reasonable and good faith opinion the
number of shares of Common Stock proposed to be included in the Demand
Registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock that can be sold in such underwritten offering
and/or the number of shares of Common Stock proposed to be included in such
Demand Registration would adversely affect the price per share of the Common
Stock proposed to be sold in such underwritten offering, the Company will
include in such Demand Registration (i) first, the shares of Common Stock that
the holders of Registrable Securities propose to sell, and (ii) second, the
shares of Common Stock proposed to be included therein by any other Persons
(including shares of Common Stock to be sold for the account of the Company
and/or other holders of Common Stock) allocated among such Persons in such
manner as they may agree. If the managing underwriter determines that less than
all of the Registrable Securities proposed to be sold can be included in such
offering, then the Registrable Securities that are included in such offering
will be allocated pro rata among the respective holders thereof on the basis of
the number of Registrable Securities requested to be included in the Demand
Registration by each such holder.

 

11

--------------------------------------------------------------------------------

 

 

6.3       Piggyback Registration.

 

(a)     Prior to the three-year anniversary of the Effective Date, whenever the
Company proposes to register the offer and sale of any shares of its Common
Stock under the Securities Act (other than a registration (i) pursuant to a
Registration Statement on Form S-8 (or other registration solely relating to an
offering or sale to employees or directors of the Company pursuant to any
employee stock plan or other employee benefit arrangement), (ii) pursuant to a
Registration Statement on Form S-4 (or similar form that relates to a
transaction subject to Rule 145 under the Securities Act or any successor rule
thereto), or (iii) in connection with any dividend or distribution reinvestment
or similar plan), whether for its own account or for the account of one or more
stockholders of the Company and the form of Registration Statement (a “Piggyback
Registration Statement”) to be used may be used for any registration of
Registrable Securities (a “Piggyback Registration”), the Company shall give
prompt written notice (in any event no later than 15 days prior to the filing of
such Registration Statement) to the holders of Registrable Securities of its
intention seek such a registration and, subject to Section 6.3(b) and 6.3(c),
shall include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion from the holders
of Registrable Securities within 10 days after the Company’s notice has been
given to each such holder. The Company may postpone or withdraw the filing or
the effectiveness of a Piggyback Registration at any time in its sole
discretion. A Piggyback Registration shall not be considered a Demand
Registration for purposes of Section 6.1. If any Piggyback Registration
Statement pursuant to which holders of Registrable Securities have registered
the offer and sale of Registrable Securities is a Registration Statement on Form
S-3 or the then appropriate form for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act or any successor
rule thereto (a “Piggyback Shelf Registration Statement”), such holder(s) shall
have the right, but not the obligation, to be notified of and to participate in
any offering under such Piggyback Shelf Registration Statement (a “Piggyback
Shelf Takedown”).

 

(b)     If a Piggyback Registration or Piggyback Shelf Takedown is initiated as
a primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the holders of Registrable Securities (if
any holders of Registrable Securities have elected to include Registrable
Securities in such Piggyback Registration or Piggyback Shelf Takedown) in
writing that in its reasonable and good faith opinion the number of shares of
Common Stock proposed to be included in such registration or takedown, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration or takedown would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration or takedown (i) first,
the shares of Common Stock that the Company proposes to sell; (ii) second, the
shares of Common Stock requested to be included therein by holders of
Registrable Securities, allocated pro rata among all such holders on the basis
of the number of Registrable Securities owned by each such holder or in such
manner as they may otherwise agree; and (iii) third, the shares of Common Stock
requested to be included therein by holders of Common Stock other than holders
of Registrable Securities, allocated among such holders in such manner as they
may agree.

 

(c)     If a Piggyback Registration or Piggyback Shelf Takedown is initiated as
an underwritten offering on behalf of a holder of Common Stock other than
Registrable Securities, and the managing underwriter advises the Company in
writing that in its reasonable and good faith opinion the number of shares of
Common Stock proposed to be included in such registration or takedown, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration or takedown would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration or takedown (i) first,
the shares of Common Stock requested to be included therein by the holder(s)
requesting such registration or takedown and by the holders of Registrable
Securities, allocated pro rata among all such holders on the basis of the number
of shares of Common Stock other than the Registrable Securities (on a fully
diluted, as converted basis) and the number of Registrable Securities, as
applicable, owned by all such holders or in such manner as they may otherwise
agree; and (ii) second, the shares of Common Stock requested to be included
therein by other holders of Common Stock, allocated among such holders in such
manner as they may agree.

 

12

--------------------------------------------------------------------------------

 

 

(d)     If any Piggyback Registration or Piggyback Shelf Takedown is initiated
as a primary underwritten offering on behalf of the Company, the Company shall
select the investment banking firm or firms to act as the managing underwriter
or underwriters in connection with such offering.

 

6.4     Continued Effectiveness of Registration Statement. The Company will use
commercially reasonable efforts to keep any Registration Statement covering the
Registrable Securities effective at all times during the period from the
Effective Date through the three-year anniversary of the Effective Date (the
“Registration Period”). In the event that the number of shares available under a
Registration Statement filed pursuant to this Agreement is insufficient to cover
all of the Registrable Securities requested to be included in the Demand
Registration, the Company will (if permitted) amend the Registration Statement
or file a new Registration Statement, so as to cover all of the Registrable
Securities originally requested to be included in the Demand Registration. The
Company will file such amendment or new Registration Statement as soon as
practicable, but in no event later than 30 business days after the necessity
therefor arises (based upon the market price of the Common Stock and other
relevant factors on which the Company reasonably elects to rely). The Company
will use commercially reasonable efforts to cause such amendment or new
Registration Statement to declare effective by the SEC as soon as practicable
thereafter, subject to compliance with review by the SEC.

 

6.5     Furnishing Documentation. The Company will furnish to each Investor
whose Registrable Securities are included in a Registration Statement, promptly
after each document is prepared and publicly distributed, filed with the SEC or
received by the Company, one copy of any Registration Statement filed pursuant
to this Agreement and any amendments thereto, each preliminary prospectus and
final prospectus and each amendment or supplement thereto. Any such documents
filed with the SEC and publicly available pursuant to the SEC’s Electronic Data
Gathering, Analysis and Retrieval (EDGAR) or any replacement system will be
deemed furnished to each Investor in satisfaction of this Section 6.5.

 

6.6     Additional Obligations. The Company will use commercially reasonable
efforts to (a) register and qualify the Registrable Securities covered by a
Registration Statement under such other securities or blue sky laws of such
jurisdictions as each Investor who holds Registrable Securities being offered
reasonably requests, (b) prepare and file in those jurisdictions any amendments
(including post effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain their effectiveness during the
Registration Period, (c) take any other actions necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (d) take any other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions.
Notwithstanding the foregoing, the Company is not required, in connection with
such obligations, to (i) register, license or qualify to do business in any
jurisdiction, (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any such jurisdiction,
(iv) provide any undertakings that cause material expense or burden to the
Company or holders of greater than 5% of its outstanding securities, or (v) make
any change in its charter or bylaws, which in each case the board of directors
of the Company, in its sole discretion, determines to be contrary to the best
interests of the Company and its shareholders.

 

13

--------------------------------------------------------------------------------

 

 

6.7       Suspension of Registration.

 

(a)     The Company will notify each Investor, which notice (including the fact
of such notice and the content thereof) each Investor agrees to treat in
confidence and not to disclose, who holds Registrable Securities being sold
pursuant to a Registration Statement of the happening of any event of which the
Company has knowledge as a result of which the prospectus included in the
Registration Statement as then in effect includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company will make such notification as
promptly as practicable after the Company becomes aware of the event, will
promptly prepare a supplement or amendment to the Registration Statement to
correct such untrue statement or omission. The Company will use commercially
reasonable efforts to keep the length of any such suspension to as short a
period as is practicable given the then existing circumstances and to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement and, if such an order is issued, will use commercially
reasonable efforts to obtain the withdrawal of such order at the earliest
possible time.

 

(b)     Information. The Company will make generally available to its security
holders as soon as practicable, but not later than 90 days after the close of
the period covered thereby, an earnings statement (in a form complying with the
provisions of Rule 158 under the Securities Act) covering a 12-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date of the Registration Statement.

 

6.8     Listing. The Company will use commercially reasonable efforts to cause
all of the Registrable Securities covered by the Registration Statement to be
(i) eligible for quotation on the over-the-counter markets or (ii) listed on
each national securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such national
securities exchange.

 

6.9     Transfer Agent; Registrar. The Company will provide a transfer agent and
registrar, which may be a single entity, for the Registrable Securities not
later than the effective date of the Registration Statement.

 

6.10   Securities Laws Compliance. The Company will comply with all applicable
laws related to any Registration Statement relating to the sale of Registrable
Securities and to offering and sale of securities and with all applicable rules
and regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act, the Exchange Act and the rules and
regulations promulgated by the SEC).

 

6.11    Investor Information. As a condition to the obligations of the Company
to complete any registration pursuant to this Agreement with respect to the
Registrable Securities of each Investor, such Investor will furnish to the
Company such information regarding itself, the Registrable Securities held by
it, and such other information as is reasonably required by the Company to
register the Registrable Securities. At least 15 business days prior to the
first anticipated filing date of a Registration Statement for any registration
under this Agreement, the Company will notify each Investor requesting inclusion
of their Registrable Securities of the information the Company requires from
that Investor if the Investor elects to have any of its Registrable Securities
included in the Registration Statement. If, within three business days prior to
the filing date, the Company has not received the requested information from an
Investor, then the Company may file the Registration Statement without including
Registrable Securities of that Investor.

 

14

--------------------------------------------------------------------------------

 

 

6.12    Further Assurances. The Company will comply with all applicable laws
related to any Registration Statement relating to the sale of Registrable
Securities and to offering and sale of securities and with all applicable rules
and regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act, the Exchange Act and the rules and
regulations promulgated by the SEC).

 

6.13    Suspension of Sales. Upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6.7, sales of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities will be discontinued unless and until an amended
prospectus contemplated by Section 6.7 is available or the suspension of sales
under Section 6.7 has terminated.

 

6.14    Conflicting Instructions. A person or entity is deemed to be a holder of
Registrable Securities whenever such person or entity owns of record such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company will act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.

 

6.15    Indemnification for Registration. In the event that any Registrable
Securities are included in a Registration Statement under this Agreement:

 

(a)     To the extent permitted by law, the Company will indemnify and hold
harmless each Investor that holds such Registrable Securities, and any person
who controls such Investor within the meaning of Section 15 of the Exchange Act
(each, an “Investor Indemnified Person”) against any losses, claims, damages,
liabilities (joint or several), or reasonable expenses (including all reasonable
attorneys’ fees) (collectively, and together with actions, proceedings or
inquiries by any regulatory or self-regulatory organization, whether commenced
or threatened in respect thereof, “Claims”) to which any of them become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Claims
arise out of or are based upon any of the following statements, omissions or
violations in a Registration Statement filed pursuant to this Agreement, any
post-effective amendment thereof or any prospectus included therein
(collectively, “Violations”): (a) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
post-effective amendment thereof or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (b) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act or any other law, including
without limitation any state securities law or any rule or regulation
thereunder. Subject to the restrictions set forth in Section 6.15(c) with
respect to the number of legal counsel, the Company will reimburse the Investor
Indemnified Person, periodically as such expenses are incurred, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any Claim. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section
6.15(a) does not apply to Claims arising out of or based upon a Violation that
occurs in reliance upon and in conformity with information furnished to the
Company by an Investor Indemnified Person expressly for use in connection with
the preparation of the Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to this Agreement; and (ii) does not apply to amounts paid in
settlement of any Claim if such settlement is made without the prior written
consent of the Company, which consent will not be unreasonably withheld. This
indemnity obligation will remain in full force and effect regardless of any
investigation made by or on behalf of the Investor Indemnified Persons and will
survive the transfer of the Registrable Securities by the Investors under this
Agreement.

 

15

--------------------------------------------------------------------------------

 

 

(b)     In connection with any Registration Statement in which an Investor is
participating, each such Investor will indemnify and hold harmless, to the same
extent and in the same manner set forth in Section 6.15(a), the Company, each of
its directors, each of its officers who signs the Registration Statement, each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, and any other shareholder selling securities pursuant to the
Registration Statement and any of its directors and officers and any person who
controls such shareholder within the meaning of Section 15 of the Securities Act
(each an “Other Indemnified Person”) against any Claim to which any of them may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim arises out of or is based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Investor
expressly for use in connection with such Registration Statement, post-effective
amendment thereof or any prospectus included therein. Subject to the
restrictions set forth in Section 6.15(c), such Investor will periodically
reimburse the Company and each such Other Indemnified Person, any legal or other
expenses (promptly as such expenses are incurred) reasonably incurred by them in
connection with investigating or defending any such Claim. However, the
indemnity agreement contained in this Section 6.15(b) does not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent will not be unreasonably
withheld, and no Investor will be liable under this Agreement (including this
Section 6.15(b)) for the amount of any Claim that exceeds the net proceeds
actually received by such Investor as a result of the sale of Registrable
Securities pursuant to such Registration Statement. This indemnity will remain
in full force and effect regardless of any investigation made by or on behalf of
an Indemnified Party and will survive the transfer of the Registrable Securities
by the Investors under this Agreement.

 

(c)     Promptly after receipt by an Investor Indemnified Person or Other
Indemnified Person (each, an “Indemnified Person”) under this Section 6.15 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person will, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6.15, deliver to the
indemnifying party a written notice of the commencement thereof. The
indemnifying party may participate in, and, to the extent the indemnifying party
so desires, jointly with any other indemnifying party similarly given notice,
assume control of the defense thereof with counsel mutually satisfactory to the
indemnifying parties, provided that such selection will be subject to the
consent of the Indemnified Person, which consent shall not be unreasonably
withheld or delayed. In that case, the indemnifying party will diligently pursue
such defense. If, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
and the indemnifying party would be inappropriate due to actual or potential
conflicts of interest between the indemnifying party and the Indemnified Person
and any other party represented by such counsel in such proceeding or the actual
or potential defendants in, or targets of, any such action including the
Indemnified Person, and such Indemnified Person reasonably determines that there
may be legal defenses available to such Indemnified Person that are different
from or in addition to those available to the indemnifying party, then the
Indemnified Person is entitled to assume such defense and may retain its own
counsel, with the reasonable fees and expenses to be paid by the indemnifying
party (subject to the restrictions on settlement under Section 6.15(a) or
Section 6.15(b), as applicable). The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action does not relieve an indemnifying party of any liability to an Indemnified
Person under this Section 6.15, except to the extent that the indemnifying party
is prejudiced in its ability to defend such action. Each Indemnified Person will
cooperate fully with the indemnifying party to furnish such information
regarding itself or the claim in question as an Indemnifying Person may
reasonably request or as may be reasonably required in connection with the
defense of such claim and litigation resulting therefrom.

 

6.16     Contribution.     To the extent that any indemnification provided for
under Section 6.15 is prohibited or limited by law, the indemnifying party will
make the maximum contribution with respect to any amounts for which it would
otherwise be liable under Section 6.15 to the fullest extent permitted by law.
However, (a) no contribution will be made under circumstances where the maker
would not have been liable for indemnification under the fault standards set
forth in Section 6.15(b), (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation, and
(c) contribution (together with any indemnification or other obligations under
this Agreement) by any seller of Registrable Securities will be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities.

 

16

--------------------------------------------------------------------------------

 

 

6.17     Lock-up Agreement. Each holder of Registrable Securities agrees that in
connection with any registered offering of the Common Stock or other equity
securities of the Company, and upon the request of the managing underwriter in
such offering, such holder shall not, without the prior written consent of such
managing underwriter, during the period commencing on the effective date of such
registration and ending on the date specified by such managing underwriter (such
period not to exceed 180 days), (a) offer, pledge, sell, contract to sell, grant
any option or contract to purchase, purchase any option or contract to sell,
hedge the beneficial ownership of or otherwise dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into,
exercisable for or exchangeable for shares of Common Stock held immediately
before the effectiveness of the Registration Statement for such
offering/(whether such shares or any such securities are then owned by the
holder or are thereafter acquired), or (b) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such securities, whether any such transaction
described in clause (a) or (b) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing provisions
of this Section 6.17 shall not apply to sales of Registrable Securities to be
included in such offering pursuant to Section 6.1 or 6.3, and shall be
applicable to the holders of Registrable Securities only if all officers and
directors of the Company and all stockholders owning more than 10% of the
Company’s outstanding Common Stock are subject to the same restrictions. Each
holder of Registrable Securities agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the managing
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto. Notwithstanding anything to the contrary contained
in this Section 6.17, each holder of Registrable Securities shall be released,
pro rata, from any lock-up agreement entered into pursuant to this Section 6.17
in the event and to the extent that the managing underwriter or the Company
permit any discretionary waiver or termination of the restrictions of any
lock-up agreement pertaining to any officer, director or holder of greater than
10% of the outstanding Common Stock.

 

ARTICLE VII
MISCELLANEOUS

 

7.1     Fees and Expenses. Each party shall pay the fees and expenses of its
respective advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Securities to the Investors.

 

7.2      Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters.

 

7.3      Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
time) on any Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York time) on any Business
Day, (c) the second (2nd) Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto unless the dispatching party has received a written communication from
the receiving party establishing a new address prior to dispatch. For the
purposes of this Agreement, the term “Business Day” shall mean any day except
any Saturday, any Sunday, any day which is a federal legal holiday in the United
States or any day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close.

 

17

--------------------------------------------------------------------------------

 

 

7.4     Amendments; Waivers. Except as otherwise provided herein, any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and Investors holding a
majority of the Common Stock issued pursuant to this Agreement, including shares
then issued pursuant to the valid exercise of Warrants. Any amendment or waiver
effected in accordance with this Section 7.4 shall be binding upon any holder of
any Securities purchased under this Agreement (including securities into which
such Securities have been converted), each future holder of all such securities,
and the Company.

 

7.5     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

7.6     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Investor (other than by merger or
disposition of substantially all of its assets). Any Investor may assign any or
all of its rights under this Agreement to any person to whom such Investor
assigns or transfers any Securities, provided that such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Investors.”

 

7.7     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

 

7.8     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to conflict of laws principles thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of
Minneapolis, Minnesota. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Minneapolis,
Minnesota for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

18

--------------------------------------------------------------------------------

 

 

7.9     Survival. The representations and warranties contained herein shall
survive the delivery of the Securities for the applicable statute of
limitations.

 

7.10    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

7.11    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

7.12    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity or security, if requested. The applicant for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs (including customary indemnity) associated with the issuance
of such replacement Securities.

 

7.13    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

7.14    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

19

--------------------------------------------------------------------------------

 

 

7.15    Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance or non-performance of the obligations of any other
Investor under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Investors with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Investors.

 

7.16     Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken, or such right may be
exercised on the next succeeding Business Day.

 

7.17    Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement

 

7.18    Waiver of Conflicts. Each party to this Agreement acknowledges that
Faegre Baker Daniels LLP, counsel for the Company, has in the past performed and
may continue to perform legal services for certain of the Investors in matters
unrelated to the transactions described in this Agreement, including the
representation of such Investors in financings and other matters. Accordingly,
each party to this Agreement hereby (a) acknowledges that they have had an
opportunity to ask for information relevant to this disclosure; and (b) gives
its informed consent to Faegre Baker Daniels’ representation of certain of the
Investors in such unrelated matters and to Faegre Baker Daniels’ representation
of the Company in connection with this Agreement and the transactions
contemplated hereby.

 

7.19    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

[Signature pages follow]

 

20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

SUN BIOPHARMA, Inc.

 

Address for Notice:

712 Vista Blvd., #305

Waconia, MN 55387

Attn: Chief Executive Officer

By:

     

Name:

     

Title:

     

 

With a copy to (which shall not constitute notice):

 

Faegre Baker Daniels LLP

90 South Seventh Street

2200 Wells Fargo Center

Minneapolis, MN 55402-3901

Fax: (612) 766-1600

Attention: W. Morgan Burns

 

 

[Company Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

 

 

Investor (Natural Person(s)):

 

 


 Aggregate Purchase Price               : $                           .00
 Initial Principal Amount of Note:      $                           .00
 Common Stock Warrants Purchased:.                             0

 

 The Securities will be held as follows (check one):

☐  Individual Ownership

☐  Community Property

☐  Joint Tenancy with Right of Survivorship (JTWROS)

(both parties must sign)

☐  Tenants in Common
☐  Other (please describe): ______________________________

 

 

Signature(s):_________________________________________

 

Name(s): ____________________________________________

 

 

Address: ____________________________________________

               _____________________________________________

Email:    _____________________________________________

Phone:    ____________________________________________

 

 

U.S. Taxpayer ID(s): ________________________________

     

 Mark all that are applicable:

 

☐  Investor is an individual with a net worth, or a joint net worth together
with his or her spouse, in excess of $1,000,000.

 

☐  Investor is an individual that had an individual income in excess of $200,000
in each of the prior two years and reasonably expects an income in excess of
$200,000 in the current year or an individual that had with his/her spouse joint
income in excess of $300,000 in each of the prior two years and reasonably
expects joint income in excess of $300,000 in the current year.

 

☐  Investor is a director or executive officer of the Company.

 

 

UNITED STATES TAXABLE INVESTORS ONLY

 

Under penalty of perjury, by signature above, each Investor signatory certifies
that (a) the Social Security Number(s) or Taxpayer ID Number(s) shown above are
the true, correct and complete Social Security Number(s) or Taxpayer ID
Number(s) for the Investor and (b) the Investor is not subject to backup
withholding because: (i) Investor is exempt from backup withholding;
(ii) Investor has not been notified by the Internal Revenue Service (the “IRS”)
that Investor is subject to backup withholding; or (iii) the IRS has notified
Investor that Investor is no longer subject to backup withholding.

 

[Investor Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

   

Investor (Entity Name):

 

 


 Aggregate Purchase Price               : $                           .00
 Initial Principal Amount of Note:      $                           .00
 Common Stock Warrants Purchased:.                             0

 

 The Securities will be held as follows (check one):

☐  Corporation

☐  Trust

☐  Limited Liability Company

☐  Partnership
☐  Other (please describe): ______________________________

 

 

By:_________________________________________________

Name: ______________________________________________

Title: _______________________________________________

 

Address: ____________________________________________

               _____________________________________________

Email:    _____________________________________________

Phone:    ____________________________________________

 

 

U.S. Taxpayer ID(s): ________________________________

 

 Mark all that are applicable:

 

☐  Investor is an entity all of whose members are either (a) individuals with a
net worth, or a joint net worth together with the individual’s spouse, in excess
of $1,000,000, (b) individuals that had an individual income in excess of
$200,000 in each of the prior two years and reasonably expect an income in
excess of $200,000 in the current year or (c) individuals that had with the
individual’s spouse joint income in excess of $300,000 in each of the prior two
years and reasonably expect joint income in excess of $300,000 in the current
year.

 

☐  Investor is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, an investment company
registered under the Investment Company Act of 1940, a business development
company as defined in Section 2(a)(48) of the Investment Company Act of 1940 or
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

☐  Investor has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring the securities and is one or more of the following
(check one or more, as appropriate):

 

☐  an organization described in Section 501(c)(3) of the Internal Revenue Code;

 

☐  a corporation;

 

☐  a Massachusetts or similar business trust; or

 

☐  a partnership.

 

☐  Investor is a trust with total assets exceeding $5,000,000 that was not
formed for the specific purpose of acquiring securities and whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
investment in the securities.

 

 

UNITED STATES TAXABLE INVESTORS ONLY

 

Under penalty of perjury, by signature above, each Investor signatory certifies
that (a) the Taxpayer ID Number(s) shown above are the true, correct and
complete Taxpayer ID Number(s) for the Investor and (b) the Investor is not
subject to backup withholding because: (i) Investor is exempt from backup
withholding; (ii) Investor has not been notified by the Internal Revenue Service
(the “IRS”) that Investor is subject to backup withholding; or (iii) the IRS has
notified Investor that Investor is no longer subject to backup withholding.

 

[Investor Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

Form of Note

 

(attached)

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

 

Form of Warrant

 

(attached)

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

 

 

Company ACH & Wire Instructions

 

 

To the account of:

Sun BioPharma, Inc.
712 Vista Blvd., #305
Waconia, MN 55387

 

 

Account number:

 

Bank name:  

Bank address:

 

 

 

 

ACH Transfers

Domestic Wire

Transfers

International Wire

Transfers

  ABA Routing Number

     

  SWIFT Number

 

 

 

 